       Case 7:17-cr-00089-CS Document 975 Filed 03/19/20 Page 1 of 8


THE LAW OFFICES OF
ANTHONY DIPIETRO, P.C.
15 CHESTER AVENUE                                     (914) 948 3242
WHITE PLAINS, NY 10601                                (914) 948 5372 FAX
                                                      DIPIETROLAW@YAHOO.COM


                                                      March 19, 2020
BY ECF
Honorable Cathy Seibel
The Hon. Charles L. Brieant Jr.
Federal Building and United States Courthouse
300 Quarropas Street
White Plains, NY 10601-4150
       Re:     United States v. Steven L. Crea, 17-CR-089 (CS)
Dear Judge Seibel:
        We write in regard to Steven L. Crea’s sentencing, which is currently scheduled for
April 2, 2020. As the Court is already well aware, there has been an ongoing national
pandemic due to the spread of the coronavirus since early March and the Federal Bureau of
Prison has suspended all visitation at its facilities as of March 13, 2020. Since Mr. Crea does
not have email (or access to unmonitored email as an inmate) and counsel’s prior request of
March 18, 2020 to his facility for a legal call remains unanswered, Mr. Crea’s counsel relies
on the previously filed objections with Probation. Those objections are attached hereto and
fully incorporated by reference as part of Mr. Crea’s instant sentencing submission.
        Also, Mr. Crea submits that it was procedural error for the Court not to adjourn the
due date of his sentencing submission until counsel could adequately confer and prepare for
sentencing with Mr. Crea (see Dkt. 973). Even if a legal call could be executed at this time,
such mechanism would be wholly inadequate to address with Mr. Crea all the outstanding
issues relating to his sentencing (including, but not limited to, a full review of the final 35-
page Presentence Report (“PSR”) issued on February 27, 2020 and the Court’s extensive
rulings of March 13, 2020), and to attain Mr. Crea’s input on his prospective sentencing
pleadings.
         In this regard, it was only seven days ago when the Government filed its opposition
to Mr. Crea’s request to adjourn the conference of March 13, 2020 due to the coronavirus
outbreak (see letter of Anthony DiPietro, Esq., to Hon. Cathy Seibel (dated March 11, 2020)),
in which trial prosecutors successfully argued that that conference must be held without delay
in order to “allow the parties to prepare sentencing submissions with the benefit of the
Court’s rulings on post-trial motions.” Dkt. 971. The apparent fact that the Government had
yet to prepare its own sentencing memo, while having four months to do so, equally
“illustrate[d] why that [practice] is a bad idea” (Dkt. 973), but such fact was of no moment
to the Court (or of mention) when the prosecution was the claimed affected party under the
circumstances.
       Additionally, the Court was later made aware by defense counsel that all federal
prisons shutdown without notice due to the coronavirus immediately following the
       Case 7:17-cr-00089-CS Document 975 Filed 03/19/20 Page 2 of 8


conference of March 13, 2020, leaving it virtually impossible for Mr. Crea’s counsel to
adequately confer with him about sentencing. See Letter of Joshua L. Dratel, Esq., to Hon.
Cathy Seibel (dated March 17, 2020). To date counsel has not spoken to Mr. Crea about the
Court’s rulings of March 13th, which again the Government already successfully claimed
were important for the parties to “prepare sentencing submissions.” Of course, as the
Government claimed it needed the benefit of the Court’s ruling on post-verdict motions to
prepare its sentencing submission, so too did Mr. Crea and his counsel. In any event, it is
truly not proper for the Court to fault any counsel for the needed adjournments here, because
it was not foreseeable to anyone that there would exist a global pandemic that would threaten
the well-being of all and bring our nation, daily life, and profession to a crippling halt.
        Most importantly, it is the Court’s duty to protect a defendant’s constitutional rights
in all circumstances (especially when such rights are threatened by unprecedented
circumstances that is not of the defendant’s own making)––not to endorse the prosecution’s
“knee-jerk” opposition that aimlessly seeks to undermine such protection.1 Indeed, if the
defendants are truly “entitled to all the formalities” Dkt. 973, then they should have been
given such formalities without exception here––especially at the nominal expense of a
normally consented to request to adjourn the filing date of a pleading (during a global
pandemic) that will neither substantively impact the proceeding or cause prejudice to the
Government. Ultimately, Mr. Crea has not been provided the basic formalities in this case–
–resulting from a relentless and unambiguous pattern by prosecutors to have it their way on
virtually every single issue that comes to a decision (i.e., Tr. 1985––after ample pestering by
prosecutors, the Court ruled “You know what? Do what you want.”), which ultimately led to
numerous errant rulings by the Court that first worked to deny Mr. Crea a fair trial (see Dkt.
928) and that now threaten the fairness of his sentencing proceeding.
       Nevertheless, Mr. Crea will be prepared to advance any issues not covered by his
attached objections that may be necessary at the time of sentencing and will request an
evidentiary hearing on any remaining dispute that may be warranted at such time.
                                              Respectfully submitted,
                                              /s/
                                              Anthony DiPietro, Esq.
                                              Robert Franklin, Esq.



1
  For example, trial prosecutors absurdly claimed that an adjournment would affect the
Government’s ability to retry its case if the defendants conviction is reversed on appeal,
because “the more time elapses, the more likely that witnesses will prove difficult to locate
or their memories will fade.” Dkt. 973, at 2. Such a fabricated dilemma––that the
Government’s witnesses’ will suddenly disappear or that their memories will fade because
of an extension of a few months in light of a global pandemic––is facially frivolous in any
case, but especially in this one when considering that an adjournment of sentencing is already
inevitable under current circumstances due to the coronavirus outbreak and that several of
the Government’s witnesses at trial offered no material testimony beyond claiming to
remember events that occurred over 20/30-plus years ago (i.e., Sean Richard, Randy
Silverstein)––rendering the precept of these witnesses’ having fading memories a non-issue.
                                              -2-
       Case 7:17-cr-00089-CS Document 975 Filed 03/19/20 Page 3 of 8


THE LAW OFFICES OF
ANTHONY DIPIETRO, P.C.
15 CHESTER AVENUE                                  (914) 948 3242
WHITE PLAINS, NY 10601                             (914) 948 5372 FAX
                                                   DIPIETROLAW@YAHOO.COM


                                            February 4, 2020

BY EMAIL
Nichole Brown-Morin
U.S. Probation Officer
United States District Court
Probation Office (S.D.N.Y)

       Re:     Steven L. Crea (USA v. Matthew Madonna, et al., 17-cr-89 (CS))
               Objections to Presentence Report

Dear Ms. Brown-Morin:
       Defendant Steven L. Crea, by and through undersigned counsel, respectfully
submits the following objections in connection with the Presentence Report (“Report”) that
was provided to the parties on January 22, 2020:
   1. Objection 1, ¶ 16: Unless sufficient supporting references to the trial record are
      provided to Probation, there is no legitimate basis for the Report’s inclusion of the
      prosecution’s “case summary.” As explained below, this portion of the Report
      (namely, ¶¶ 22-32) contains numerous inaccurate statements related to the offense
      conduct. As a result, Probation’s act of summarily adopting the prosecution’s “case
      summary” defeats the very purpose of this process, which is for Probation to act as
      an independent fact finder for the Court as well as to provide the Court with
      relevant, unbiased information.
   2. Objection 2, ¶ 22: Mr. Crea maintains that he was not the “Acting Boss” of the
      “Luchese Family of La Cosa Nostra” during the timeframes relevant to this
      indictment. Also, there is no record-based evidence that Mr. Crea served as the
      “Underboss” during “all times that codefendant Matthew Madonna was Acting
      Boss of the Family.” The trial record does not support that claim, and the records
      produced by the Government in discovery establish that another individual was
      identified as the “Underboss” during times in which Matthew Madonna was alleged
      to be the “Acting Boss.”
   3. Objection 3, ¶ 23: There is no record-based evidence that Mr. Crea received
      “tribute” money and/or profits from “every crime the Family committed.” Also,
      there is no record-based evidence that Mr. Crea ever received any “tribute” monies
      and/or profits as part of a commission from any person’s engagement in a specific
      criminal act.
     Case 7:17-cr-00089-CS Document 975 Filed 03/19/20 Page 4 of 8


4.    Objection 4, ¶ 24: The assertions concerning Mr. Crea’s prior admissions are
     grossly exaggerated. The transcript related to Mr. Crea’s guilty plea in any prior
     case is available to both Probation and the Court. Those documents are dispositive
     to this issue. Accordingly, the inclusion of the Government’s inaccurate “summary”
     of Mr. Crea’s admissions is both unnecessary and improper, especially since
     Probation later explains Mr. Crea’s criminal history in Part B of the Report.
5. Objection 5, ¶¶ 25, 26: The allegations contained in these paragraphs are largely
   false and misleading. As explained below, there is no record-based evidence that
   Mr. Crea leveraged his relationship with a “senior executive at Bronx Lebanon
   Hospital to assist general contractor, Sparrow Construction [“Sparrow”], in
   obtaining construction contracts from the Hospital.” There is also no record-based
   evidence that Mr. Crea “handpicked contractors” for Sparrow in connection with
   the work it performed at the Bronx Lebanon Hospital (“Hospital”). Finally, there is
   no record-based evidence that Mr. Crea extorted Sparrow Construction. In fact, the
   trial testimony of Randy Silverstein, who controlled Sparrow Construction and was
   responsible for the “Ambulatory Care” project at the Hospital, specifically
   contradicts these allegations, and it proves them to be false as follows:
     •   Prior to Sparrow being given the “Ambulatory Care” project with the
         Hospital, Silverstein had personally secured several smaller projects
         with the Hospital. The first person that Silverstein dealt with for these
         projects was Shelly Ortsman, who was introduced to Silverstein by his
         father sometime prior to 1997. (See Trial Tr. 3432, l. 24–3433, l. 4);
     •   With respect to these prior projects, Mr. Silverstein entered into joint
         ventures with other contractors and paid a $25,000 kickback to a Bronx
         Lebanon official, Mr. Fuentes. (See Trial Tr. 3453-3461);
     •   Mr. Crea had nothing to do with Sparrow being given the Ambulatory
         Care project (See Trial Tr. 3465, l. 19-22):
            Q. When you were in the process of being awarded that job,
            the ambulatory care, you did not discuss that with Steve
            Crea, did you?
            A.   No;
     •   Mr. Crea did not introduce Silverstein to Ortsman. In fact, Silverstein
         never saw Mr. Crea and Ortsman together. (See Trial Tr. 3555, l. 1-9);
     •   Silverstein’s crimes against the Hospital consisted of an over-billing
         scheme, in which his office created inflated invoices for services
         performed. In some instances, Silverstein created phony invoices on
         behalf of his sub-contractors, seeking additional monies for the work
         performed based on inflated values. Silverstein required that the sub-
         contractor pay to Silverstein the inflated amount when received. (See
         Trial Tr. 3469, l. 5 – P. 3470, l. 1). The sub-contractor received none of
         the criminal proceeds (See Trial Tr. 3554, l. 14 – 21):


                                          -2-
Case 7:17-cr-00089-CS Document 975 Filed 03/19/20 Page 5 of 8


       Q. And the money would come to you in the form of a check
       to a subcontractor, you would then give that check to the
       subcontractor and whatever the added amount was, you
       would get it back from the subcontractor, correct?
       A. Yes.
       Q. The subcontractor didn’t get any money from your scam
       of overbilling, correct?
       A. No;
•   Notably, Mr. Crea was not involved in any of Silverstein’s crimes
    against the Hospital, and Mr. Crea had no participation in the over-
    billing scheme that Silverstein was conducting with his sub-contractors
    (See Trial Tr. 3556, l. 9-11):
       Q. And Mr. Crea was not involved in your change-order
       scheme that you have described, correct?
       A. Correct;
•   The Hospital hired an independent company to represent them to
    oversee the “Ambulatory Care” project. Mr. Crea was never introduced
    to those representatives, and he had nothing to do with that entity. (See
    Trial Tr. 3556, l. 20 – P.3557, l. 8);
•   Sparrow handled the project independently, and it selected the sub-
    contractors that worked on its behalf. Mr. Crea did not “handpick
    subcontractors” on any of Sparrow’s projects at the Hospital. For
    example, on the “Ambulatory Care” project, Sparrow employed
    approximately 25 subcontractors. Of all those sub-contractors,
    Silverstein asked Mr. Crea for referrals for two, and Silverstein rejected
    one and hired one. Silverstein even rejected a referral from Mr. Crea
    that involved a company affiliated with his son (See Trial Tr. 3553, l.
    21-24);
•   Mr. Crea did not extort Sparrow Construction as a matter of fact and
    law. The only connection that Mr. Crea had to Sparrow regarding the
    project at the Hospital was that Mr. Crea was an investor in a legitimate
    loan that was provided to Silverstein by a third-party lender, so that
    Silverstein could acquire the bonding necessary for the project. As
    explained below, that loan only came about as a result of Silverstein’s
    inability to obtain the loan from other lenders. At trial, Mr. Silverstein
    explicitly refuted any claim of extortion in connection with the loan (See
    Trial Tr. 3564, l. 24- P. 3565, l. 3):
       Q. Now, at any time when the - - during the course of this
       loan when payments are being made, when you’re late, when
       you’re extending it out, were any threats made to you? Any
       physical harm done to you?
       A. No;
                                     -3-
   Case 7:17-cr-00089-CS Document 975 Filed 03/19/20 Page 6 of 8


   •   To be sure, the loan that was provided to Silverstein resulted only after
       he struggled to obtain a loan from other lenders, because his credit was
       very poor due to a prior bankruptcy. Silverstein unsuccessfully
       attempted to borrow the necessary funds for the bond with a bank, but he
       was denied. In addition, Silverstein unsuccessfully attempted to find a
       joint venture construction partner to do the project, which was met with
       no success.
   •   Silverstein ultimately received the financing from Lance Fallow, Esq.,
       an attorney who was referred to Silverstein by Mr. Crea. Mr. Fallow
       performed a “due diligence” review of Sparrow Construction, the project
       documents related to the Hospital, and the proposed real estate collateral
       that Sparrow provided. Mr. Fallow was the decisionmaker as to whether
       Silverstein would be provided the loan, which would be funded by
       independent investors. Ultimately, Mr. Fallow decided to fund the loan,
       and Mr. Crea was one of the lender’s investors. All the dealings
       concerning Silverstein and the loan were with Mr. Fallow. When Mr.
       Silverstein was late in making payments, he negotiated extensions with
       Mr. Fallow (totaling 18 months in extensions), who he described as
       “fair”. (See Trial Tr. 3559, l. 12-25; see also 3562, l. 1-13);
   •   After the loan for the bond was paid off, Silverstein sought and received
       another legitimate loan from Mr. Fallow in the amount of $105,000. (See
       Trial Tr. 3564, l. 13-16);
   •   The Government conceded that the “loan” given to Sparrow by Mr.
       Fallow and other investors was legitimate (See Trial Tr. 4341, l. 21-24).
6. Objection 6, ¶ 27. Mr. Crea did not extort Joseph Datello, nor did Mr. Crea
   “impose” a $100,000 debt on Datello. There is also no-record based evidence that
   Mr. Crea threatened to kill Mr. Datello. On the contrary, the record demonstrates
   that Mr. Datello and his former business partner, Sean Richard, took a $100,000
   loan from Mr. Crea in or about 1999, because they were unable to satisfy their
   construction company’s payroll. Several years later, Datello volunteered and
   attempted to payback such loan to Mr. Crea when Richard had failed to do so. The
   record also demonstrates that after twenty years, Mr. Crea has still not been paid
   back the full amount of that legitimate loan. And, notwithstanding the fact that
   Datello was delinquent in repaying such loan for the last twenty years, Datello has
   never been threatened or harmed by Mr. Crea.
7. Objection 7, ¶ 28. The prosecution’s claim that more than $1 million in criminal
   proceeds was received by Mr. Crea is baseless. First, there is not a scintilla of
   record-based evidence to support the prosecution’s “estimate” that more than $1
   million was received by Mr. Crea in connection with any criminal conduct. Second,
   as explained above, there is no record-based evidence that Mr. Crea extorted
   Sparrow Construction. The fact that Silverstein had obtained a legitimate loan from
   Mr. Crea and several other investors does not amount to extortion or any other
   crime. Finally, Mr. Crea’s co-defendant Joseph DiNapoli, who the prosecution also
   alleged was part of the “Family’s leadership” and had received the same claimed
                                        -4-
   Case 7:17-cr-00089-CS Document 975 Filed 03/19/20 Page 7 of 8


   “tribute” payments around Christmas, was recently sentenced without the
   prosecution’s advocating for forfeiture based on that allegation. Accordingly, given
   (1) the lack of sufficiently supporting references to the trial record to support the
   statements in this paragraph, (2) the inapposite trial testimony of Silverstein that he
   was not extorted, and (3) the worthlessness of the prosecution’s “estimate” when
   the Court recently sentenced a similarly situated co-defendant, requires the striking
   of this paragraph from the Report. Indeed, the “$1 million estimate” now provided
   by the prosecution is based purely on its own speculation, and that “estimate”
   appears only to be advanced by the prosecution as a vindictive attempt to
   exaggerate any potential financial penalties as it relates to Mr. Crea and to punish
   him for exercising his constitutional right to a trial by jury—unlike his similarity
   situated co-defendant, Joseph DiNapoli, who was recently sentenced by the Court
   pursuant to a plea agreement.
8. Objection 8, ¶ 29. Mr. Crea never participated in the sale of drugs. There is no
   record-based evidence to the contrary.
9. Objection 9, ¶ 30. The statements provided in this paragraph, as it relates to Mr.
   Crea, are inaccurate. Mr. Crea never ordered or participated in an alleged attempted
   murder of Carl Ulzheimer. Notably, the jury found him not guilty of that offense.
   The fact that the jury’s verdict is referenced only in a footnote demonstrates the
   Government’s heavy hand in manipulating the contents of the Report regardless of
   the true facts that exist. Furthermore, none of the other persons cited, who
   previously plead guilty to an offense relating to this alleged incident, ever
   implicated Mr. Crea or agreed to the version of events as provided by the
   prosecution. In any event, the fact that someone else plead guilty to a related
   offense is surely not dispositive to whether another defendant is guilty of the same.
   Cf., Hon Jed S. Rakoff (U.S.D.J., S.D.N.Y.) Why Innocent People Plead Guilty,
   The New York Review of Books (November 20, 2014) (noting that plea bargains
   have led many innocent people to take a deal, and that in plea bargaining “the
   outcome is very largely determined by the prosecutor alone.”).
10. Objection 10, ¶ 31. Mr. Crea maintains his innocence as to the murder of Michael
    Meldish, and he reasserts that he had no knowledge or participation in such offense.
    In addition, there is no credible evidence that Steven D. Crea was involved in this
    offense whatsoever. In fact, Steven D. Crea passed a polygraph test denying both
    Mr. Crea and his own involvement in such offense, which was a test administered
    by a former FBI agent. (See Dkt. 547-1).
11. Objection 11, ¶ 32. Mr. Crea was not involved in illegal gambling, robbery,
    assault, or trafficking of stolen cigarettes.
12. Objection 12, ¶ 38. The statements in this paragraph are ambiguous and inaccurate.
    Mr. Crea was not involved in other acts of attempted murder, extortion, extortionate
    debt collection, wire fraud, and the operation of an illegal gambling business.
13. Objection 13, ¶ 40. Mr. Crea acknowledges that Count 3 statutorily requires a term
    of life imprisonment pursuant to 18 U.S.C. § 1959(a)(1). In this regard, section
    1959(a) provides no alternative punishment for murder other than death or life
    imprisonment. However, as it pertains to a calculation under the Guidelines, Mr.
                                         -5-
      Case 7:17-cr-00089-CS Document 975 Filed 03/19/20 Page 8 of 8


      Crea submits that Section 2A1.1 (First Degree Murder) is inapplicable here,
      because the Court broadly charged Pinkerton liability stemming from the RICO
      conspiracy charge (rather than the conspiracy to murder charge set forth in Count
      Two) in connection with the murder of Michael Meldish (Count 3). Section 2A1.1
      applies only in cases in which the defendant was convicted of a “premeditated” and
      intentional killing, which is inapposite to the theory of Pinkerton liability that was
      charged against Mr. Crea. Thus, section 2A1.2 should be referenced when
      determining the offense level, which is 38.
   14. Objection 14, ¶ 43. Mr. Crea maintains that he was not the “Underboss” in the
       Luchese Family during the timeframes relevant to this indictment.
   15. Objection 15, ¶¶ 45, 48. Given the facts stated above, Mr. Crea submits that the
       adjusted and total offense level is 38.
   16. Objection 16, ¶¶ 51, 52. Section 4A1.2 should not apply in these circumstances,
       because such section requires that the “prior sentence” must be “for conduct not
       part of the instant offense.” Here, the Government presented these prior convictions
       as part of its case-in-chief and it utilized the underlying offense conduct as direct
       evidence of the instant offense (i.e., the RICO Conspiracy charged in Count One).
   17. Objection 17, ¶¶ 53, 55. Mr. Crea’s criminal history score should be 5.
   18. Objection 18, ¶ 84. Based upon a total offense level of 38 and a criminal history
       category of III, the guideline imprisonment range is 292-365.
       Please feel free to contact undersigned counsel if you have any questions
concerning the above objections. Your time and consideration are greatly appreciated.

                                            Respectfully submitted,

                                            /s/Anthony DiPietro
                                            Anthony DiPietro

                                            /s/Robert Franklin
                                            Robert Franklin
                                            2465 Mercer Ave. (Suite 301)
                                            West Palm Beach, FL 33401

                                            Counsel for Steven L. Crea




                                            -6-
